Citation Nr: 0613091	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-33 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the right knee.

3.  What initial evaluation is warranted for post-traumatic 
stress disorder (PTSD) from December 6, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to July 
1969.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 decision of the Newark, New 
Jersey, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA). 

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that hypertension was present in service, became manifest to 
a compensable degree within the first postservice year, or is 
related to service or to a service-connected disability.

2.  The preponderance of the evidence is against a finding 
that the veteran sustained a shell fragment wound to the 
right knee while in military service.

3.  Since December 6, 2001, the preponderance of the evidence 
is against showing that PTSD was productive of more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
military service; may not be presumed to have been incurred 
therein; and was not caused or aggravated by PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).

2.  Residuals of a shell fragment wound to the right knee 
were not incurred in or aggravated by military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.

3.  Since December 6, 2001, PTSD has not met the criteria for 
a rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2002, prior 
to the appealed from rating decision, as well as in the 
subsequent January 2003 notice generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  As to the claims for 
service connection, while the notice fails to provide notice 
of the type of evidence necessary to establish disability 
ratings or effective dates for the claims for the 
disabilities on appeal, that failure is harmless because the 
preponderance of the evidence is against the appellant's 
claims of service connection for hypertension and right knee 
shell fragment wound residuals, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman  v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  With respect 
to the claim for an increased initial rating for PTSD, 
service connection was awarded effective the date of claim 
(in December 2001), and the currently assigned 30 percent 
rating for the PTSD was also made effective the date of 
claim.  For the below described reasons, the claimed 
increased initial rating for PTSD is being denied, and 
neither an increased disability rating nor a new/additional 
effective date will be assigned.  As such, there is no 
possible prejudice to the claimant due to any notice 
deficiencies related to these down-stream issues.  See id.; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error). 

The Board acknowledges that neither the January 2002 nor the 
January 2003 correspondence specifically advised the 
appellant to submit all of the evidence he held in his 
possession.  That error, however, is harmless in light of the 
development undertaken by the RO as well as the letters 
request for information "any additional information that 
[the veteran] want [VA] to try to get for [him]."

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records, 
service personnel records, buddy statements, a reply from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), and all  identified and relevant postservice VA 
and private treatment records, including statements and/or 
treatment records from the East Orange, HCS, and Lakehurst VA 
Medical Centers, Patterson Army Hospital, the Naval Hospital 
clinic, McGuie Air Force Base clinic, Seymour Berger, M.D., 
and Branch Medical Center.  As to the claims for service 
connection, the record also includes March and August 2003 VA 
examinations which provided a medical opinion as to the 
origins of his hypertension and right knee disabilities.  
Likewise, as to the claim for a higher evaluation for PTSD, 
the record also includes February 2002 and August 2003 VA 
examinations which provided a medical opinion as to the 
severity of his disability.

The Board recognizes that, while the August 2003 VA examiner 
provided a medical opinion as to the relationship between the 
veteran's service-connected PTSD and his hypertension, he did 
not provide an opinion as to the relationship, if any, 
between his hypertension and military service.  Nonetheless, 
the Board finds that a remand is not required to obtain an 
opinion as to this question because the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal the veteran contends, among other 
things, that his hypertension was caused by his military 
service.  As will be more fully explained below, his service 
medical records are silent for any complaints or clinical 
findings pertaining to hypertension and there is no evidence 
of hypertension for approximately 31 years following his 
separation from service.  For these reasons, the Board finds 
that a medical opinion is not necessary to decide the claim, 
in that any such opinion could not establish the existence of 
the claimed inservice injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other ground in Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).

The Service Connection Claims

The veteran and his representative assert that current 
hypertension and right knee disorders were caused by military 
service.  As to hypertension, it is also alleged that it was 
caused or aggravated by his service connected PTSD.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Arthritis and hypertension, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Finally, service connection 
is warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The law also provides that, in the case of any veteran who 
engaged in combat with the enemy, the Secretary shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

In deciding whether the veteran has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to entitlement to direct service connection for 
hypertension, the Board notes that service medical records, 
including the March 1969 retirement examination, are negative 
for a diagnosis of hypertension.  In fact, the first 
diagnosis of hypertension is not found in the record until 
March 2001 (see March 2001 note from Dr. Berger), 
approximately 31 years after his July 1969 separation from 
military service.  The record is also negative for a medical 
opinion linking current hypertension to military service.  
Therefore, the Board finds that the preponderance of the 
competent evidence is against finding that hypertension had 
its onset inservice or that it is related to any incident of 
service.  Moreover, given the length of time between the 
veteran's July 1969 separation from military service and 
first being diagnosed with hypertension in March 2001, the 
Board finds that there is no continuity of symptomatology.  
Likewise, given this length of time, the Board also finds 
that the presumptions found at 38 C.F.R. §§ 3.307, 3.309 do 
not apply.

As to entitlement to secondary service connection for 
hypertension, the Board notes that in October 2002 Dr. Berger 
opined that the veteran's hypertension "may be related" to 
his PTSD.  On the other hand, at the August 2003 VA 
examination, held for the express purpose of ascertaining the 
origins of his hypertension, it was opined after a review of 
the record on appeal and an examination of the claimant that 
the veteran had long-standing hypertension and it was not 
secondary to his PTSD.

The Board assigns greater weight to the August 2003 VA 
examiner's opinion than that provided by Dr. Berger because 
Dr. Berger's opinion included the language "may be related" 
and this statement is too speculative to be probative.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Moreover, the 
opinion provided by the August 2003 VA examiner was provided, 
unlike Dr. Berger's opinion, after a review of the entire 
record on appeal to include all inservice and postservice 
medical records including Dr. Berger's opinion.  

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against the claim for secondary service connection for 
hypertension.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Entitlement to service connection for hypertension is denied.  

As to entitlement to service connection for residuals of a 
shell fragment wound to the right knee, the veteran as well 
as the April and May 1999 buddy statements all report that 
the claimant sustained right knee shell fragment wounds 
during a March 1944 German air attack on their base in Italy 
while serving with the 366th Service Squadron.  

Postservice, VA treatment records show the veteran's 
complaints and treatment for right knee pain beginning in 
April 1991, diagnosed as arthritis starting in June 1996.  A 
July 2002 VA treatment record and the March 2003 VA examiner 
also note a right knee scar.

As to the origins of the veteran's right knee disorders, both 
VA and private treatment records include the veteran's claim 
that he sustained a shell fragment wound injury to the right 
knee during World War II and that current problems were due 
to that injury.  See letters and treatment records from Dr. 
Berger dated in March and November 2001; VA treatment records 
dated in July 2002 and May 2002; and VA examination dated in 
March 2003.  

Moreover, in an August 2001 VA treatment record the veteran's 
physician reported that the claimant told him that he never 
reported his inservice injury and opined, as to the inservice 
injury, that he had no reason to doubt the veteran's history.  
In July 2002, the same VA physician reported that the veteran 
told him that a cluster bomb injured his right knee during 
World War II and thereafter opined that he had know the 
claimant for years and had absolutely no doubt that he is 
telling the truth regarding his injury because he had to pull 
the story out of him.  It was also opined that given "[t]he 
pathology in the right knee as compared to the left knee that 
was not hit[,] it is easy to understand the posttraumatic 
degenerative joint disease in the right knee especially 
[because the veteran did not have a] history of any 
subsequent trauma to the right knee after the World War II 
injury."  Furthermore, the March 2003 VA examiner, after 
noting that the veteran's medical history included an 
inservice shell fragment wound to the right knee, diagnosed 
"[d]egenerative joint disease of the right knee, service 
connected." 

On the other hand, service medical records including the 
November 1945, March 1949, August 1954, March 1963, and 
August 1966 separation and reenlist examinations as well as 
the March 1969 retirement examination are negative for 
complaints and/or a diagnosis related to a right knee shell 
fragment wound.  In fact, the November 1945, March 1949, and 
August 1954 examinations specifically reported that he had no 
wounds received in action.  Furthermore, April 1958 right 
knee x-rays, taken in connection with a March 1958 right knee 
injury sustained in a motor vehicle accident, were negative.

Moreover, while the veteran's reported that he was entitled 
to the Purple Heart Medal because of his injury and he was 
applying for it, the fact remains that his service personnel 
records are negative for the Purple Heart Medal or any other 
combat award or medal that would establish that he served in 
combat or was wounded in action.

Similarly, a May 2002 reply from USASCRUR reported that, 
while March 1944 historical reports from the 366th Service 
Squadron documented the unit was subject to air attacks while 
in Italy in March 1944, they also note that the unit did not 
sustain any wounded in action nor killed in action in March 
1944.  

On review of the evidence addressing whether the veteran's 
sustained a right knee shell fragment wound in March 1944 
while serving with the 366th Service Squadron in Italy, the 
Board finds that because service medical records are negative 
for complaints, diagnoses, or treatment for a shell fragment 
wound to the right knee, because service personnel records do 
not establish that he is a combat veteran and therefore 
entitled to the presumptions found at 38 U.S.C.A. § 1154, and 
because USASCRUR verified the fact that the 366th Service 
Squadron did not sustain any wounded in action in March 1944 
(the month and year he claimed to have been injured), that 
the weight of the evidence is against finding that such an 
injury occurred.

As to whether any current right knee disorders are due to a 
shell fragment wound sustained while in military service, the 
Board likewise finds that the July 2002 opinion found in the 
VA treatment record and the March 2003 VA examiner's opinion 
are not controlling because they are based entirely on a 
faulty inservice history provided by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept evidence that is simply information recorded by a 
medical examiner, unenhanced by medical opinion).  Therefore, 
the preponderance of the competent evidence is against 
finding that current right knee disorders had their onset 
inservice or that they are related to any incident of 
service.

Moreover, given the almost 30 year time period between the 
veteran's July 1969 separation from military service and 
first being diagnosed with degenerative joint disease in June 
1996, the Board finds no continuity of symptomatology.  
38 C.F.R. § 3.303.  Likewise, the presumptions found at 
38 C.F.R. §§ 3.307, 3.309, do not help the veteran because 
the record is negative for a diagnosis of arthritis within 
one year of separation from active duty.  

Given this evidentiary picture, the Board must conclude that 
the weight of the evidence is against the claim.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998).  Entitlement to service 
connection for residuals of a shell fragment wound to the 
right knee is therefore denied.  

The Higher Evaluation Claim

The veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that warrants 
the assignment of a higher evaluation.  It is requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In a September 2002 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling, effective from 
December 6, 2001 (the date of claim).  

Diagnostic Code 9411 provides a higher 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

With the above criteria in mind, the Board notes that 
treatment records, except for a May 2002 VA emotional and 
behavioral assessment, are negative for complaints and/or 
treatment for PTSD.  As to the May 2002 assessment, it shows 
the veteran's complaints of having problems with getting 
upset, anger, being quick to tear, and avoidance.  On 
examination, it was noted that he broods and becomes tearful 
when discussing his war years and he had over-reactivity.  
However, because the veteran reported that he had no interest 
in medication, he was not refereed to psychiatry. 

The veteran underwent a VA psychiatric examination in 
February 2002.  At that time, he complained of occasional 
nightmares, flashbacks, hypervigilance, depression, and 
anxiety.  As to his social history, he had been married for 
fifty years, had three children, had a good relationship with 
his family, and was close to his extended family.  As to his 
industrial history, he is retired after working as a wire-man 
for a number of years.  On examination, adverse 
symptomatology was limited to memory being 0 out of 3.  The 
diagnosis was PTSD.  His Global Assessment of Functioning 
(GAF) score was 60.  It was opined that the veteran had mild 
symptoms of PTSD and by and large is leading a happy retired 
life.

When next examined by VA in August 2003, the veteran 
continued to complain of problems with occasional nightmares, 
flashbacks, and hypervigilance.  His social and industrial 
histories had not changed since his last VA examination, 
except for noting that he had a number of friends that he 
socializes with.  On examination, he had not adverse 
symptomatology.  The diagnosis was PTSD.  His GAF score was 
70.  It was opined that the veteran's nightmares, flashbacks, 
and hypervigilance were mild.  It was also opined that the 
veteran had a productive work history, a supportive network, 
and his PTSD did not prevent employment. 

After carefully reviewing the veteran's claim's file, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation for PTSD.  

In this regard, while VA examiners and VA treatment records 
show the veteran's complaints of having occasional problems 
with nightmares, flashbacks, hypervigilance, depression, 
anxiety, and/or anger, adverse symptomatology noted on 
examination was limited to a problem with memory, which 
problem did not reoccur at the more recent examination.  
Moreover, there is no evidence that the appellant's PTSD 
causes flattened affect; circumstantial, circumlocutory, 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; or 
difficulty in establishing and maintaining effective work.  
While the veteran complained of having occasional problems 
with depression, anxiety, and/or anger, nothing in the record 
documents his claim of having any of these problems.  

Moreover, the record shows that the veteran had been married 
for over 57 years and has a good relationship with his wife, 
children, and extended family.  Likewise, the record shows he 
is happily retired and his PTSD did not prevent employment. 

Furthermore, at its worst, the veteran's GAF score was 60; 
suggesting that his PTSD is manifested by only "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or schooling function (e.g., few friends, 
conflicts with peers or co-workers)."  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL, 427-9 (4th ed. 1994).  
Finally, the Board also notes that VA examiners have 
characterized his PTSD as mild.  

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 30 percent for PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's PTSD alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the 30 percent rating 
assigned to this disability.  However, the Board finds that 
no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards. 

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO as well as the claimant's statements to 
his VA physicians.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the origins of a disability or the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's statements, as well as 
those of his representative, addressing the origins of his 
hypertension and right knee disorders as well as the severity 
of the claimant's PTSD are not probative evidence as to the 
issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Entitlement to service connection for hypertension, including 
as secondary to PTSD, is denied.

Entitlement to service connection for residuals of a shell 
fragment wound to the right knee, is denied.

A higher initial evaluation for PTSD is not warranted at any 
time since December 6, 2001.


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


